DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3, 8-13, 16, 18-20, 26 have been canceled. Claim 28 has been added. Claims 1, 2, 4-7, 14, 15, 17, 21-25, 27, 28 are pending and under consideration. 
Applicant's arguments filed 11-8-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
When referencing the specification, please use page and paragraph number (and line number as necessary) of the original specification.  Do not simply use paragraph numbers or refer to the US Patent Application Publication.  
Claim Rejections - 35 USC § 112
Claims 1, 2, 4-7, 14, 15, 17, 21-25, 27 remain and claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Withdrawn rejection

Pg 15, para 67, second sentence, teaches: “Regional transduction of ischemic calf muscle with MRTF-A or TB4 (FIG. 5a, FIGs. 6b-d) fed to functional neovascularization, including CD31" capillary sprouting (FIGs. 5b,c), NG2” pericyte investment (FIGs. 5b,d) and collateral growth (FIGs. 5e,f)”. In particular, Fig. 5E shows neovascularization 

    PNG
    media_image1.png
    368
    418
    media_image1.png
    Greyscale
 This is equivalent to inducing therapeutic neovascularization in heart muscle tissue as required in claim 1. 
Pg 16, end of paragraph 69, taught: “On day 28, following rAAV.MRTF-A administration into the ischemic area that significantly increased MRTF-A content in the tissue (FIG, 8b), we detected a significantly higher degree of capillary density and pericyte investment (FIG. 7Ja-c). Collateral growth and perfusion under fast heart rate (130/min) were still impaired on day 28, Le. before Lac# and MRTF-A transduction (FIGs. 8c-f}, but improved on day 56, Le. 4 weeks after MRTF-A transduction”. This is equivalent to inducing therapeutic neovascularization in heart muscle tissue as required in claim 1. 
Pending rejections
 The concept of an AAV encoding MRTFA and MRTFB in claim 3 lacks written description. While the specification contemplates such a vector (para 53), the specification does not describe the structure of any such vector, how both are operably linked to a promoter, or how to use such a vector. An adequate written description of AAV encoding MRTFA and MRTFB requires more than a mere statement that it is part of the invention and reference to a potential method for determining it; what is required is a description of the structure and function of the vector. It is not sufficient to describe an amount by its principal biological property, i.e. encoding MRTFA and MRTFB, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any amount of AAV encoding MRTFA and MRTFB and how to use such a vector. Also, generically naming an AAV encoding MRTFA and MRTFB, in the absence of knowledge as to that vector, is not a description of that vector. Thus, claiming all AAV encoding MRTFA and MRTFB without defining the structures/functions of the vector is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. 
The concept of an AAV encoding MRTFA “formulated for treating coronary heart disease or chronic ischemic disease” in claim 7 lacks written description. While the specification contemplates using the vector for treating coronary heart disease (para 7) and chronic ischemia (para 30, 46, 47), the specification does not describe the structure of any “formulation” of AAV encoding MRTFA for treating heart disease or chronic ischemia. An adequate written description of “formulation” of AAV encoding MRTFA for treating heart disease or chronic ischemia requires more than a mere statement that it is 
The concept of an AAV encoding MRTFA and an additional gene, i.e. MRTFB or Tβ4, in claims 23 and 24 lacks written description. While the specification contemplates such a vector (para 53), the specification does not describe the structure of any such vector, how both are operably linked to a promoter, or how to use such a vector. An adequate written description of AAV encoding MRTFA and an additional gene, e.g. MRTFB or Tβ4, requires more than a mere statement that it is part of the invention and reference to a potential method for determining it; what is required is a description of the structure and function of the vector. It is not sufficient to describe an amount by its principal biological property, i.e. encoding MRTFA and an additional gene, e.g. MRTFB or Tβ4, because disclosure of no more than that, as in the instant case, is simply a wish 
The concept of an AAV encoding MRTFA comprising “salts and/or buffers” in claim 27 lacks written description other than salts and buffers. While the specification contemplates the limitation in para 56, the specification does not describe the structure of any “stabilizers, coloring agents, thickeners, and/or flavors” for use in combination with AAV encoding MRTFA. An adequate written description of “stabilizers, coloring agents, thickeners, and/or flavors” for use in combination with AAV encoding MRTFA requires more than a mere statement that it is part of the invention and reference to a potential method for determining it; what is required is a description of the structure of the “stabilizers, coloring agents, thickeners, and/or flavors” for use in combination with AAV. It is not sufficient to describe a formulation by its principal biological property, i.e. “stabilizers, coloring agents, thickeners, and/or flavors”, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any formulation of AAV encoding MRTFA comprising “stabilizers, coloring agents, thickeners, and/or flavors”. Also, generically naming a “stabilizers, coloring agents, thickeners, and/or flavors” for use in combination with AAV encoding MRTFA, in the absence of knowledge as to those “stabilizers, coloring agents, thickeners, and/or flavors”, is not a description 
Response to arguments
Applicants’ arguments do not address these rejections. 

Indefiniteness
The rejection of claims 1, 2, 4-7, 14, 15, 17, 21-25, 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment. 
The rejections regarding the phrases “for enhancing the neovascularization potential in skeletal tissue or heart muscle tissue” and “in an amount effective to enhance MRTFA activation” in claim 1 have been withdrawn in view of the amendment. 
The rejections of claims 16 and 27 have been withdrawn because they have been canceled. 
The rejections of claims 5 and 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been withdrawn in view of the amendment. 
The rejection of claim 24 regarding the phrase “Tβ4 expression cassette” or MRTFB expression cassette in claim 24 has been withdrawn in view of the amendment. 
The rejection of claim 25 has been withdrawn in view of the amendment. 

Claim Rejections - 35 USC §103
Pending rejections 
Claims 1-2, 4-7, 14, 15, 17, 21, 22, 27 remain and claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Luchsinger (Thesis, 2011, pg 1-269) in view of Kupatt (J Am Coll Cardiol, 2010, Vol. 56, pg 414-22). 
Luchsinger taught an adenovirus encoding MRTFA. “MRTFA has an important role in directing the expression of SMC gene expression in a variety of cellular contexts” (pg 31-32). The vector encoding MRTF-A was used to functionally express MRTF-A and increase collagen (pg 109). 
Luchsinger did not teach an adeno-associated virus as required in claim 1.
However, AAV vectors for use in inducing therapeutic neovasacularization in vivo were well-known in the art as demonstrated by Kupatt who described an AAV2.9 as cardiotropic and used for long-term, efficient transduction (p 420, 2nd column last paragraph) of proteins of interest in a rabbit hind limb ischemia model and a pig model of hibernating myocardium (abstract). Kupatt taught rAAV delivery in a rabbit model of chronic hind limb ischemia caused robust transduction of muscle tissue, as detected by LacZ reporter gene expression 4 weeks later (Online Fig. 2A, p 416, 2ndcolumn last paragraph).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a vector encoding MRTFA as described by Luchsinger using an AAV2.9 vector described by Kupatt. Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV2.9 for the expected benefit of the AAV.9 as a means to ensure long-term efficacy of transduction, for cardiotropic expression, or for expression in ischemia or hibernating myocardium models of disease. 

Claims 4 and 5 have been included because Kupatt expressed the protein of interest under the control of a CMV promoter (p 415, 2nd column) which is described in claim 5 as a cardio-specific promoter. 
Claim 6 has been included because Kupatt used PBS to formulate the AAV particles (pg 416, col. 1, 1st para). 
st paragraph 1st column), and in no-option patients with chronic peripheral or cardiac ischemia (p 421,2nd column last paragraph). 
Claim 17 has been included because the phrase “formulated for treating coronary heart disease or chronic ischemic diseases in a mammal” that has diabetes mellitus or hypercholesterolemia is a functional limitation that does not distinguish the structure or function of the AAV encoding MRTFA described by the combined teachings of Luchsinger and Kupatt from the AAV encoding MRTFA claimed. The pharmaceutically acceptable carriers described by Luchsinger and Kupatt are capable of being injected into any human, mouse, rabbit or pig with coronary heart disease or chronic ischemia and diabetes/hypercholesterolemia as claimed as evidenced by Kupatt who used the AAV2.9 vector in a pig model of chronic ischemia (p 412, 1st paragraph 1st column), and in no-option patients with chronic peripheral or cardiac ischemia (p 421,2nd column last paragraph). 
Claims 21 and 22 have been included because Luchsinger used human MRTFA as evidenced by the human MRTFA primers used for detecting expression described on pg 61. 
Claim 27 has been included because the combined teachings of Luchsinger and Kupatt successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier comprising a salt or buffer as evidenced by protein expression.
Response to arguments
Applicants’ discussion of Luchsinger (paragraph bridging pg 13-14 of the response) is noted. Applicants argue Luchsinger states overexpression of type I collagen contributes to fibrosis and somehow conclude this is an indication that Luchsinger is non-analogous art or teaches away from using AAV to induce neovascularization. Applicants argue the expected role of MRTFA in vascularization was contrary to what was shown by applicants. Applicants’ arguments are not persuasive. The essence of the arguments seems to be that Luchsinger and Kupatt did not teach using MRTFA for inducing neovascularization in heart or skeletal muscle; however, no such requirement is necessary to make the vector claimed. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants’ arguments that Luchsinger teaches away from neovascularization or that the expected role of MRTFA in vascularization models is contrary to what was shown by applicants are unfounded. Just because Luchsinger used a vector encoding MRTFA for a different purpose does not equate to “teaching away.” 
In response to applicant's argument that Luchsinger and Kupatt are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 
Regarding the preamble: 
a) The intended use of the claim, “for inducing therapeutic neovascularization in skeletal or heart muscle”, does not have patentable weight because it does not have to occur. The AAV-MRTF-A described by combined teachings of Luchsinger and Kupatt is the exact same structure claimed and provides functional MRTFA expression which is all that is required to arrive at claim 1. 
b) The Adenovirus-MRTF-A described by Luchsinger inherently MUST induce “therapeutic neovascularization in skeletal or heart muscle” because it encodes functional MRTF-A, and because the ability of MRTFA to induce neovascularization in heart/skeletal muscle is an inherent property of MRTFA. 
c) AAV-MRTF-A described by the combined teachings of Luchsinger and Kupatt inherently MUST induce “therapeutic neovascularization in skeletal or heart muscle” because it encodes functional MRTF-A, because the ability of MRTFA to induce neovascularization in heart/skeletal muscle is an inherent property of MRTFA, because it has the exact same structure required in claim 1, and because motivation to combine the references is for any of a number of different reasons other than applicants’ (i.e. to ensure long-term efficacy of transduction, for cardiotropic expression, or for expression in ischemia or hibernating myocardium models of disease). 
If applicants are attempting to argue it was unknown that MRTF-A was capable of “inducing therapeutic neovascularization in skeletal or heart muscle”, then the arguments should be in context of an “unexpected results” argument. Such an argument 
Applicants conclude it would counter-intuitive to those of skill to combine Luchsinger and Kupatt because the claims require “enhancing neovascularization potential in skeletal muscle or heart tissue”. Applicants’ argument is not persuasive because the phrase is an intended use and does not distinguish the structure/function of the AAV encoding MRTFA claimed from the AAV encoding MRTFA described by the combined teachings of Luchsinger and Kupatt. 
If applicants are attempting to argue those of skill would not replace the adenovirus with AAV2.9 for neovascularization, applicants’ argument is not persuasive because Kupatt used AAV2.9 for neovascularization. 

Claims 23-25 remain and claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Luchsinger (Thesis, 2011, pg 1-269) in view of Kupatt (J Am Coll Cardiol, 2010, Vol. 56, pg 414-22) and further in view of Crider (Thesis, 2011, pg 1 -154).
Claim 3 has been withdrawn because it has been canceled. 
The combined teachings of Luchsinger and Kupatt taught an AAV2.9 vector encoding MRTFA.

However, Crider taught MRTF-A and MRTF-B are key regulators of TGF-beta1 induced fibroblast to myofibroblast differentiation (title). MRTF-B is important in the differentiation of neural crest cells into vascular smooth muscle cells, and their requirement for cardiac outflow tract patterning (p 42 end of first paragraph). MRTF-A and MRTF-B are important in the fibroblast growth factor/heparin mediated dedifferentiation of TGF--induced myofibroblast in a mechanism regulated by actin dynamics (abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art to make an AAV2.9 encoding MRTFA as disclosed by the combined teachings of Luchsinger and Kupatt further encoding MRTFB described by Crider because MRTFA and MRTFB well-known as co-regulators of TGF-β1-induced differentiation of fibroblasts into myofibroblasts (Crider). Those of ordinary skill in the art at the time of filing would have been motivated to co-express MRTFA and MRTFB to receive the expected benefit of TGF--induced differentiation of fibroblasts into myofibroblast. The ability to co-express two proteins in one AVV vector was well-within the purview and skill of the ordinary artisan as demonstrated by Kupatt who used AAV2.9 to co-express two growth factors for administration in animal models of heart disease and ischemia. 
Claims 23 and 24 have been included because they encompass expressing MRTFB. 
Claim 25 has been included because the phrase “wherein MRTFA is expressed in the heart or skeletal muscle for neovascularization” is an intended use and does not 
Claim 28 has been included because it further limits the Tβ4 in claim 24 without excluding MRTFB. 
Response to arguments
Applicants argue Crider does not remedy the deficiencies of Luchsinger and Kupatt because Crider did not teach using MRTFA or MRTFB for inducing neovascularization in heart or skeletal muscle as required in claim 1. Applicants’ argument is not persuasive. 
As above, the essence of the arguments seems to be that Luchsinger, Kupatt, and Crider did not teach using MRTFA for inducing neovascularization in heart or skeletal muscle; however, no such requirement is necessary to make the vector claimed. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, applicants’ argument that Crider teaches away from using MRTFA for neovascularization is unfounded. Crider discusses the role of MRTFA and MRTFB in myofibroblast activation. 
Applicants’ argument that the expected role of MRTFA in vascularization models is contrary to what was shown by applicants is unfounded. Just because Crider used a vector encoding MRTFA for a different purpose than the intended use in the preamble, 
Crider taught MRTFB along with MRTFA were key regulators of TGFβ1. Co-expressing MRTFA and MRTFB was well within the purview and capability of the skilled artisan at the time of filing. Motivation to add MRTFB may be for any of a number of reasons, some of which may be different than applicants’ motivation. Specifically, those of ordinary skill in the art at the time of filing would have been motivated to add MRTFB to receive the expected benefit of TGF--induced myofibroblast differentiation and contractile function through the actions of MRTF-A/B. 

A)i) Claims 1, 6, 7, 14, 15, 17, 21, 22, 26, 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Luchsinger (Thesis, 2011, pg 1-269) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007). 
Luchsinger taught an adenovirus encoding myocardin related transcription factor A (MRTFA) operably linked to a SV40 promoter via an inducible system (pg 49) for use in transducing fetal lung fibroblasts (pg 107 & 109). Luchsinger taught myofibroblasts are “important regulators of the repair of tissue injury and fibrosis progression”. Smooth muscle actin (SMA) is a marker protein for myofibroblasts and is regulated by MRTFA (pg v of the introduction). “MRTFA has an important role in directing the expression of SMC gene expression in a variety of cellular contexts” (pg 31-32). The viral vector functionally expressed MRTFA (pg 109). 

However, AAV2 and AAV9 were well-known in the art at the time of filing as shown by Forsayeth who discusses the state of the art of AAV2 and AAV9 vectors. “AAV2 became the preeminent vector in translational programs for a multitude of reasons, not the least of which was that it was the first to be produced at scale in support of clinical gene therapy programs” (pg 1006, col. 2, 1st full para). “[A]  central  reason  for  the  emerging  popularity  of  AAV9  is  its  remarkable  ability to  cross  the [blood brain barrier]” (pg 1006, col. 3, line 5-8). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a vector encoding MRTFA as described by Luchsinger using AAV2 or AAV9 described by Forsayeth. Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV2 for a “multitude of reasons” as described by Forsayeth, such as “to be produced at scale in support of clinical gene therapy programs” (pg 1006, col. 2, 1st full para). Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV9 because it was able to cross the blood brain barrier. 
The intended use of the claim, “for inducing therapeutic neovascularization in skeletal or heart muscle”, does not have patentable weight because it does not have to occur and because it does not distinguish the structure/function of the AAV-MRTF-A described by the combined teachings of Luchsinger and Forsayeth from the AAV-MRTF-A claimed. Furthermore, the adenovirus encoding MRTF-A described by Luchsinger inherently MUST induce “therapeutic neovascularization in skeletal or heart 
Claim 6 has been included because the combined teachings of Luchsinger and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier as evidenced by protein expression. 
Claims 7, 14, 15, 17 have been included because the phrase “formulated for treating coronary heart disease or chronic ischemic diseases in a mammal” is a functional limitation that does not distinguish the structure or function of the AAV encoding MRTFA described by the combined teachings of Luchsinger and Forsayeth from the AAV encoding MRTFA claimed. The pharmaceutically acceptable carriers described by Luchsinger and Forsayeth are capable of being injected into any human, mouse, rabbit or pig with coronary heart disease or chronic ischemia as claimed. 
Claims 21 and 22 have been included because Luchsinger used human MRTFA as evidenced by the human MRTFA primers used for detecting expression described on pg 61. 

Claim 27 has been included because the combined teachings of Luchsinger and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier comprising a “stabilizer” as evidenced by protein expression. 
Response to arguments
Applicants’ discussion of Luchsinger (paragraph bridging pg 16-17 of the response) is noted and is not persuasive for reasons set forth above. 
The intended use of the claim, “for inducing therapeutic neovascularization in skeletal or heart muscle”, does not have patentable weight because it does not have to occur and because it does not distinguish the structure/function of the AAV-MRTF-A described by the combined teachings of Luchsinger and Forsayeth from the AAV-MRTF-A claimed. Furthermore, the adenovirus encoding MRTF-A described by Luchsinger inherently MUST induce “therapeutic neovascularization in skeletal or heart muscle” because Luchsinger taught MRTFA was functionally expressed and because the ability of MRTFA to induce neovascularization in heart/skeletal muscle is an inherent property of MRTFA. Most importantly, AAV encoding MRTF-A described by the combined teachings of Luchsinger and Forsayeth inherently MUST induce “therapeutic neovascularization in skeletal or heart muscle” because it encodes functional MRTF-A, because the ability of MRTFA to induce neovascularization in heart/skeletal muscle is 
Applicants’ argument that Luchsinger teaches away from using MRTFA for neovascularization is unfounded. Luchsinger discusses the role of MRTFA in myofibroblast activation. 
Applicants’ argument that the expected role of MRTFA in vascularization models is contrary to what was shown by applicants is unfounded. Just because Luchsinger used a vector encoding MRTFA for a different purpose than the intended use in the preamble, Luchsinger discussion of the role of MRTFA in myofibroblast activation does not equate to “teaching away.” 
Applicants’ arguments use the term “unexpected” throughout the response without any proper “unexpected results” legal analysis. If applicants are attempting to argue the combination of references provided “unexpected results” because AAV-MRTFA is capable of “inducing therapeutic neovascularization in skeletal or heart muscle”, then the arguments should be in context of an “unexpected results” analysis. Such analysis should begin with was expected and take into account any secondary considerations, then compare it to applicants’ “unexpected results”. 
Applicants conclude it would counter-intuitive to those of skill to combine Luchsinger and Kupatt because the claims require “enhancing neovascularization potential in skeletal muscle or heart tissue”. Applicants’ argument is not persuasive because the phrase is an intended use and does not distinguish the structure/function of 
If applicants are attempting to argue those of skill would not replace the adenovirus with AAV2.9 for neovascularization, applicants’ argument is not persuasive because Kupatt used AAV2.9 for neovascularization.

A)ii) Claims 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Luchsinger (Thesis, 2011, pg 1-269) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14, 15, 17, 21, 22, 26, 27 and further in view of Kupatt (J Am Coll Cardiol, 2010, Vol. 56, pg 414-22). 
The combined teachings of Luchsinger and Forsayeth taught an AAV encoding MRTFA for reasons set forth above. 
The combined teachings of Luchsinger and Forsayeth did not use an AAV2.9, AAV1.9, or AAV6.9 to express MRTFA as required in claim 2.
However, Kupatt taught an AAV2.9 vector encoding a growth factor and described AAV2.9 as cardiotropic and used for long-term, efficient transduction (p 420, 2nd column last paragraph) for proteins of interest in a rabbit hind limb ischemia model and a pig model of hibernating myocardium (abstract). Kupatt taught rAAV2.9 delivery in a rabbit model of chronic hind limb ischemia caused robust transduction of muscle tissue, as detected by LacZ reporter gene expression 4 weeks later (Online Fig. 2A, p 416, 2ndcolumn last paragraph). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make an AAV vector encoding MRTFA as described by the combined teachings 
Claims 4 and 5 have been included because Kupatt expressed the protein of interest under the control of a CMV promoter (p 415, 2nd column) which is described in claim 5 as a cardio-specific promoter. 
Claim 6 has been included because Kupatt used PBS to formulate the AAV particles (pg 416, col. 1, 1st para). 
Claims 7 and 14-16 have been included because Kupatt used PBS which is suitable for treating coronary artery disease or chronic ischemia because Kupatt used the AAV2.9 vector in a pig model of chronic ischemia (p 412, 1st paragraph 1st column), and in no-option patients with chronic peripheral or cardiac ischemia (p 421,2nd column last paragraph). 
Response to arguments
Applicants’ arguments are substantially the same as those above which are not persuasive. 

A)iii) Claims 23-25 remain and claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Luchsinger (Thesis, 2011, pg 1-269) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14, 15, 17, 21, 22, 26, 27 and further in view of Crider (Thesis, 2011, pg 1 -154). 

The combined teachings of Luchsinger and Forsayeth did not teach the AAV further comprised a gene encoding an additional gene, e.g. MRTFB, as required in claims 23 and 24.
However, Crider taught MRTF-A and MRTF-B are key regulators of TGF-beta1 induced fibroblast to myofibroblast differentiation (title). MRTF-B is important in the differentiation of neural crest cells into vascular smooth muscle cells, and their requirement for cardiac outflow tract patterning (p 42 end of first paragraph). MRTF-A and MRTF-B are important in the fibroblast growth factor/heparin mediated dedifferentiation of TGF--induced myofibroblast in a mechanism regulated by actin dynamics (abstract).
Thus it would have been obvious to a person of ordinary skill in the art to make an AAV encoding MRTFA as described by the combined teachings of Luchsinger and Forsayeth and further encoding MRTFB described by Crider because MRTFA and MRTFB well-known as co-regulators of TGF-beta1-induced differentiation of fibroblasts to myofibroblasts (Crider). Those of ordinary skill in the art at the time of filing would have been motivated to co-express MRTFA and MRTFB to receive the expected benefit of TGF--induced differentiation of fibroblasts into myofibroblast. 
Claims 23 and 24 have been included because they encompass expressing MRTFB. 
Claim 25 has been included because the phrase “wherein MRTFA is expressed in the heart or skeletal muscle for neovascularization” is an intended use and does not 
Claim 28 has been included because it further limits the Tβ4 in claim 24 without excluding MRTFB. 
Response to arguments
Applicants’ arguments are substantially the same as those above which are not persuasive. 

B)i) Claims 1, 6, 7, 14, 15, 17, 21, 22, 26, 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (Mol. Cell. Biol., 2010, Vol. 30, No. 17,pg 4134-4148) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007). 
Kuwahara taught an adenovirus encoding MRTFA operably linked to a SV40 promoter for use in transducing HEK293 cells (pg 4135, para bridging col. 1-2). 
Kuwahara did not use an adeno-associated virus to express MRTFA as required in claim 1.
However, AAV2 and AAV9 were well-known in the art at the time of filing as shown by Kuwahara who discusses the state of the art of AAV2 and AAV9 vectors. “AAV2 became the preeminent vector in translational programs for a multitude of reasons, not the least of which was that it was the first to be produced at scale in support of clinical gene therapy programs” (pg 1006, col. 2, 1st full para). “[A]  central  reason  for  the  emerging  popularity  of  AAV9  is  its  remarkable  ability to  cross  the [blood brain barrier]” (pg 1006, col. 3, line 5-8). 
st full para). Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV9 because it was able to cross the blood brain barrier. 
The intended use of the claim, “for inducing therapeutic neovascularization in skeletal or heart muscle”, does not have patentable weight because it does not have to occur and because it does not distinguish the structure/function of the AAV-MRTF-A described by the combined teachings of Kuwahara and Forsayeth from the AAV-MRTF-A claimed. Furthermore, the adenovirus encoding MRTF-A described by Kuwahara inherently MUST induce “therapeutic neovascularization in skeletal or heart muscle” because Kuwahara taught MRTFA was functionally expressed and because the ability of MRTFA to induce neovascularization in heart/skeletal muscle is an inherent property of MRTFA. Most importantly, AAV encoding MRTF-A described by the combined teachings of Kuwahara and Forsayeth inherently MUST induce “therapeutic neovascularization in skeletal or heart muscle” because it encodes functional MRTF-A, because the ability of MRTFA to induce neovascularization in heart/skeletal muscle is an inherent property of MRTFA, because it has the exact same structure required in claim 1, and because motivation to combine the references is different than applicants’ (i.e. to use AAV9 to cross the blood-brain barrier). 

Claims 7, 14, 15, 17 have been included because the phrase “formulated for treating coronary heart disease or chronic ischemic diseases in a mammal” is a functional limitation that does not distinguish the structure or function of the AAV encoding MRTFA described by the combined teachings of Kuwahara and Forsayeth from the AAV encoding MRTFA claimed. The pharmaceutically acceptable carriers described by Kuwahara and Forsayeth are capable of being injected into any human, mouse, rabbit or pig with coronary heart disease or chronic ischemia as claimed. 
Claims 21 and 22 have been included because Kuwahara used mouse MRTFA (pg 4135, col. 1, last 4 lines). 
Claim 26 has been included because using the AAV for administration is an intended use and does not necessarily have to occur. Moreover, the concept does not distinguish the AAV vector claimed from the AAV vector encoding MRTFA described by the combined teachings of Kuwahara and Forsayeth. 
Claim 27 has been included because the combined teachings of Kuwahara and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier comprising a “stabilizer” as evidenced by protein expression. 
Response to arguments

The intended use of the claim, “for inducing therapeutic neovascularization in skeletal or heart muscle”, does not have patentable weight because it does not have to occur and because it does not distinguish the structure/function of the AAV-MRTF-A described by the combined teachings of Kuwahara and Forsayeth from the AAV-MRTF-A claimed. Furthermore, the adenovirus encoding MRTF-A described by Kuwahara inherently MUST induce “therapeutic neovascularization in skeletal or heart muscle” because Kuwahara taught MRTFA was functionally expressed and because the ability of MRTFA to induce neovascularization in heart/skeletal muscle is an inherent property of MRTFA. Most importantly, AAV encoding MRTF-A described by the combined teachings of Kuwahara and Forsayeth inherently MUST induce “therapeutic neovascularization in skeletal or heart muscle” because it encodes functional MRTF-A, because the ability of MRTFA to induce neovascularization in heart/skeletal muscle is an inherent property of MRTFA, because it has the exact same structure required in claim 1, and because motivation to combine the references is different than applicants’ (i.e. to use AAV9 to cross the blood-brain barrier). 
Applicants’ arguments use the term “unexpected” throughout the response without any proper “unexpected results” legal analysis. If applicants are attempting to argue the combination of references provided “unexpected results” because AAV-MRTFA is capable of “inducing therapeutic neovascularization in skeletal or heart muscle”, then the arguments should be in context of an “unexpected results” analysis. 

B)ii) Claims 2, 4, 5 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (Mol. Cell. Biol., 2010, Vol. 30, No. 17,pg 4134-4148) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14, 15, 17, 21, 22, 26, 27 and further in view of Kupatt (J Am Coll Cardiol, 2010, Vol. 56, pg 414-22). 
The combined teachings of Kuwahara and Forsayeth taught an AAV encoding MRTFA for reasons set forth above. 
The combined teachings of Kuwahara and Forsayeth did not use an AAV2.9, AAV1.9, or AAV6.9 to express MRTFA as required in claim 2.
However, Kupatt taught an AAV2.9 vector encoding a growth factor and described AAV2.9 as cardiotropic and used for long-term, efficient transduction (p 420, 2nd column last paragraph) for proteins of interest in a rabbit hind limb ischemia model and a pig model of hibernating myocardium (abstract). Kupatt taught rAAV2.9 delivery in a rabbit model of chronic hind limb ischemia caused robust transduction of muscle tissue, as detected by LacZ reporter gene expression 4 weeks later (Online Fig. 2A, p 416, 2ndcolumn last paragraph). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make an AAV vector encoding MRTFA as described by the combined teachings of Kuwahara and Forsayeth using AAV2.9 described by Kupatt. Those of ordinary skill in the art at the time of filing would have been motivated to replace the AAV with 
Claims 4 and 5 have been included because Kupatt expressed the protein of interest under the control of a CMV promoter (p 415, 2nd column) which is described in claim 5 as a cardio-specific promoter. 
Claim 6 has been included because Kupatt used PBS to formulate the AAV particles (pg 416, col. 1, 1st para). 
Claims 7 and 14-16 have been included because Kupatt used PBS which is suitable for treating coronary artery disease or chronic ischemia because Kupatt used the AAV2.9 vector in a pig model of chronic ischemia (p 412, 1st paragraph 1st column), and in no-option patients with chronic peripheral or cardiac ischemia (p 421,2nd column last paragraph). 
Response to arguments 
Applicants’ arguments are substantially the same as those above which are not persuasive. 

B)iii) Claim 23-25 remain and claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (Mol. Cell. Biol., 2010, Vol. 30, No. 17,pg 4134-4148) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14, 15, 17, 21, 22, 26, 27 and further in view of Crider (Thesis, 2011, pg 1 -154). 

The combined teachings of Kuwahara and Forsayeth did not teach the AAV further comprised a gene encoding MRTFB as required in claim 3.
However, Crider taught MRTF-A and MRTF-B are key regulators of TGF-beta1 induced fibroblast to myofibroblast differentiation (title). MRTF-B is important in the differentiation of neural crest cells into vascular smooth muscle cells, and their requirement for cardiac outflow tract patterning (p 42 end of first paragraph). MRTF-A and MRTF-B are important in the fibroblast growth factor/heparin mediated dedifferentiation of TGF--induced myofibroblast in a mechanism regulated by actin dynamics (abstract).
Thus it would have been obvious to a person of ordinary skill in the art to make an AAV encoding MRTFA as described by the combined teachings of Kuwahara and Forsayeth and further encoding MRTFB described by Crider because MRTFA and MRTFB well-known as co-regulators of TGF-beta1-induced differentiation of fibroblasts to myofibroblasts (Crider). Those of ordinary skill in the art at the time of filing would have been motivated to co-express MRTFA and MRTFB to receive the expected benefit of TGF--induced differentiation of fibroblasts into myofibroblast. 
Claims 23 and 24 have been included because they encompass expressing MRTFB. 
Claim 25 has been included because the phrase “wherein MRTFA is expressed in the heart or skeletal muscle for neovascularization” is an intended use and does not distinguish the AAV vector encoding MRTFA and MRTFB claimed from the AAV vector 
Claim 28 has been included because it further limits the Tβ4 in claim 24 without excluding MRTFB. 
Response to arguments 
Applicants’ arguments are substantially the same as those above which are not persuasive. 

C)i) Claims 1, 6, 7, 14, 15, 17, 26, 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Small (Circ. Res. 2010, Vol. 107, pg 294-304) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007). 
Small taught a plasmid encoding MRTFA for use in stimulating 10T1/2 cells to become myofibroblasts (Fig. 7B). 
Small did not use an adeno-associated virus to express MRTFA as required in claim 1.
However, AAV2 and AAV9 were well-known in the art at the time of filing as shown by Forsayeth who discussed the state of the art of AAV2 and AAV9 vectors. “AAV2 became the preeminent vector in translational programs for a multitude of reasons, not the least of which was that it was the first to be produced at scale in support of clinical gene therapy programs” (pg 1006, col. 2, 1st full para). “[A]  central  reason  for  the  emerging  popularity  of  AAV9  is  its  remarkable  ability to  cross  the [blood brain barrier]” (pg 1006, col. 3, line 5-8). 
st full para). Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV9 because it was able to cross the blood brain barrier. 
The intended use of the claim, “for inducing therapeutic neovascularization in skeletal or heart muscle”, does not have patentable weight because it does not have to occur and because it does not distinguish the structure/function of the AAV-MRTF-A described by the combined teachings of Small and Forsayeth from the AAV-MRTF-A claimed. Furthermore, the plasmid encoding MRTF-A described by Small inherently MUST induce “therapeutic neovascularization in skeletal or heart muscle” because Small taught MRTFA was functionally expressed and because the ability of MRTFA to induce neovascularization in heart/skeletal muscle is an inherent property of MRTFA. Most importantly, AAV encoding MRTF-A described by the combined teachings of Small and Forsayeth inherently MUST induce “therapeutic neovascularization in skeletal or heart muscle” because it encodes functional MRTF-A, because the ability of MRTFA to induce neovascularization in heart/skeletal muscle is an inherent property of MRTFA, because it has the exact same structure required in claim 1, and because motivation to combine the references is different than applicants’ (i.e. to use AAV9 to cross the blood-brain barrier). 

Claims 7, 14, 15, 17 have been included because the phrase “formulated for treating coronary heart disease or chronic ischemic diseases in a mammal” is a functional limitation that does not distinguish the structure or function of the AAV encoding MRTFA described by the combined teachings of Small and Forsayeth from the AAV encoding MRTFA claimed. The pharmaceutically acceptable carriers described by Small and Forsayeth are capable of being injected into any human, mouse, rabbit or pig with coronary heart disease or chronic ischemia as claimed. 
Claim 26 has been included because using the AAV for administration is an intended use and does not necessarily have to occur. Moreover, the concept does not distinguish the AAV vector claimed from the AAV vector encoding MRTFA described by the combined teachings of Small and Forsayeth. 
Claim 27 has been included because the combined teachings of Small and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier comprising a “stabilizer” as evidenced by protein expression. 
Response to arguments
Applicants argue Small did not teach using the vector encoding MRRFA to induce neovascularization as required in claim 1. Applicants’ argument is not persuasive. The intended use of the claim, “for inducing therapeutic neovascularization 
Applicants’ arguments use the term “unexpected” throughout the response without any proper “unexpected results” legal analysis. If applicants are attempting to argue the combination of references provided “unexpected results” because AAV-MRTFA is capable of “inducing therapeutic neovascularization in skeletal or heart muscle”, then the arguments should be in context of an “unexpected results” analysis. Such analysis should begin with was expected and take into account any secondary considerations, then compare it to applicants’ “unexpected results”.

 
The combined teachings of Small and Forsayeth taught an AAV encoding MRTFA for reasons set forth above. 
The combined teachings of Small and Forsayeth did not use an AAV2.9, AAV1.9, or AAV6.9 to express MRTFA as required in claim 2.
However, Kupatt taught an AAV2.9 vector encoding a growth factor and described AAV2.9 as cardiotropic and used for long-term, efficient transduction (p 420, 2nd column last paragraph) for proteins of interest in a rabbit hind limb ischemia model and a pig model of hibernating myocardium (abstract). Kupatt taught rAAV2.9 delivery in a rabbit model of chronic hind limb ischemia caused robust transduction of muscle tissue, as detected by LacZ reporter gene expression 4 weeks later (Online Fig. 2A, p 416, 2ndcolumn last paragraph). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make an AAV vector encoding MRTFA as described by the combined teachings of Small and Forsayeth using AAV2.9 described by Kupatt. Those of ordinary skill in the art at the time of filing would have been motivated to replace the AAV with AAV2.9 for the expected benefit of the AAV.9 as a means to ensure long-term efficacy of transduction, for cardiotropic expression, or for expression in ischemia or hibernating myocardium models of disease. 
nd column) which is described in claim 5 as a cardio-specific promoter. 
Claims 6, 27 have been included because Kupatt used PBS to formulate the AAV particles (pg 416, col. 1, 1st para). 
Claims 7, 14, 15 have been included because Kupatt used PBS which is suitable for treating coronary artery disease or chronic ischemia because Kupatt used the AAV2.9 vector in a pig model of chronic ischemia (p 412, 1st paragraph 1st column), and in no-option patients with chronic peripheral or cardiac ischemia (p 421,2nd column last paragraph). 
Response to arguments
Applicants argue Kupatt does not remedy the teachings of Small and Forsayeth because Kupatt did not teach using MRTFA for inducing neovascularization. Applicants’ argument is not persuasive for reasons set forth above. 

C)iii) Claims 21-25 remain and claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Small (Circ. Res. 2010, Vol. 107, pg 294-304) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14, 15, 17, 26, 27 and further in view of Crider (Thesis, 2011, pg 1 -154). 
The combined teachings of Small and Forsayeth taught an AAV vector encoding MRTFA for reasons set forth above. 

However, Crider taught MRTF-A and MRTF-B are key regulators of TGF-beta1 induced fibroblast to myofibroblast differentiation (title). MRTF-B is important in the differentiation of neural crest cells into vascular smooth muscle cells, and their requirement for cardiac outflow tract patterning (p 42 end of first paragraph). MRTF-A and MRTF-B are important in the fibroblast growth factor/heparin mediated dedifferentiation of TGF--induced myofibroblast in a mechanism regulated by actin dynamics (abstract).
Thus it would have been obvious to a person of ordinary skill in the art to make an AAV encoding MRTFA as described by the combined teachings of Small and Forsayeth and further encoding MRTFB described by Crider because MRTFA and MRTFB well-known as co-regulators of TGF-beta1-induced differentiation of fibroblasts to myofibroblasts (Crider). Those of ordinary skill in the art at the time of filing would have been motivated to co-express MRTFA and MRTFB to receive the expected benefit of TGF--induced differentiation of fibroblasts into myofibroblast. 
Claims 21 and 22 have been included because Crider taught mouse MRTFA and MRTFB (pg 42 and 80). 
Claims 23 and 24 have been included because they encompass expressing MRTFB. 
Claim 25 has been included because the phrase “wherein MRTFA is expressed in the heart or skeletal muscle for neovascularization” is an intended use and does not 
Claim 28 has been included because it further limits the Tβ4 in claim 24 without excluding MRTFB. 
Response to arguments
Applicants argue Crider does not remedy the teachings of Small and Forsayeth because Crider did not teach using MRTFA for inducing neovascularization. Applicants’ argument is not persuasive for reasons set forth above. 

D)i) Claims 1, 6, 7, 14, 15, 17, 26, 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (Mol. Cell. Biol., 2005, Vol. 25, No. 8, pg 3173-3181) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007). 
Kuwahara taught a plasmid encoding MRTFA for use in transducing NIH 3T3 cells (pg 3174, “Plasmids”; pg 3175, Fig. 2A). 
Kuwahara did not use an adeno-associated virus to express MRTFA as required in claim 1.
However, AAV2 and AAV9 were well-known in the art at the time of filing as shown by Kuwahara who discusses the state of the art of AAV2 and AAV9 vectors. “AAV2 became the preeminent vector in translational programs for a multitude of reasons, not the least of which was that it was the first to be produced at scale in support of clinical gene therapy programs” (pg 1006, col. 2, 1st full para). “[A]  central  
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a vector encoding MRTFA as described by Kuwahara using AAV2 or AAV9 described by Forsayeth. Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV2 for a “multitude of reasons” as described by Forsayeth, such as “to be produced at scale in support of clinical gene therapy programs” (pg 1006, col. 2, 1st full para). Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV9 because it was able to cross the blood brain barrier. 
The intended use of the claim, “for inducing therapeutic neovascularization in skeletal or heart muscle”, does not have patentable weight because it does not have to occur and because it does not distinguish the structure/function of the AAV-MRTF-A described by the combined teachings of Kuwahara and Forsayeth from the AAV-MRTF-A claimed. Furthermore, the adenovirus encoding MRTF-A described by Kuwahara inherently MUST induce “therapeutic neovascularization in skeletal or heart muscle” because Kuwahara taught MRTFA was functionally expressed and because the ability of MRTFA to induce neovascularization in heart/skeletal muscle is an inherent property of MRTFA. Most importantly, AAV encoding MRTF-A described by the combined teachings of Kuwahara and Forsayeth inherently MUST induce “therapeutic neovascularization in skeletal or heart muscle” because it encodes functional MRTF-A, because the ability of MRTFA to induce neovascularization in heart/skeletal muscle is an inherent property of MRTFA, because it has the exact same structure required in 
Claim 6 has been included because the combined teachings of Kuwahara and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier as evidenced by protein expression. 
Claims 7, 14, 15, 17 have been included because the phrase “formulated for treating coronary heart disease or chronic ischemic diseases in a mammal” is a functional limitation that does not distinguish the structure or function of the AAV encoding MRTFA described by the combined teachings of Kuwahara and Forsayeth from the AAV encoding MRTFA claimed. The pharmaceutically acceptable carriers described by Kuwahara and Forsayeth are capable of being injected into any human, mouse, rabbit or pig with coronary heart disease or chronic ischemia as claimed. 
Claim 26 has been included because using the AAV for administration is an intended use and does not necessarily have to occur. Moreover, the concept does not distinguish the AAV vector claimed from the AAV vector encoding MRTFA described by the combined teachings of Kuwahara and Forsayeth. 
Claim 27 has been included because the combined teachings of Kuwahara and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier comprising a “stabilizer” as evidenced by protein expression. 
Response to arguments

Applicants’ arguments use the term “unexpected” throughout the response without any proper “unexpected results” legal analysis. If applicants are attempting to argue the combination of references provided “unexpected results” because AAV-MRTFA is capable of “inducing therapeutic neovascularization in skeletal or heart muscle”, then the arguments should be in context of an “unexpected results” analysis. 

D)ii) Claims 2, 4, 5 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (Mol. Cell. Biol., 2010, Vol. 30, No. 17,pg 4134-4148) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14, 15, 17, 26, 27 and further in view of Kupatt (J Am Coll Cardiol, 2010, Vol. 56, pg 414-22). 
The combined teachings of Kuwahara and Forsayeth taught an AAV encoding MRTFA for reasons set forth above. 
The combined teachings of Kuwahara and Forsayeth did not use an AAV2.9, AAV1.9, or AAV6.9 to express MRTFA as required in claim 2.
However, Kupatt taught an AAV2.9 vector encoding a growth factor and described AAV2.9 as cardiotropic and used for long-term, efficient transduction (p 420, 2nd column last paragraph) for proteins of interest in a rabbit hind limb ischemia model and a pig model of hibernating myocardium (abstract). Kupatt taught rAAV2.9 delivery in a rabbit model of chronic hind limb ischemia caused robust transduction of muscle tissue, as detected by LacZ reporter gene expression 4 weeks later (Online Fig. 2A, p 416, 2ndcolumn last paragraph). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make an AAV vector encoding MRTFA as described by the combined teachings of Kuwahara and Forsayeth using AAV2.9 described by Kupatt. Those of ordinary skill in the art at the time of filing would have been motivated to replace the AAV with 
Claims 4 and 5 have been included because Kupatt expressed the protein of interest under the control of a CMV promoter (p 415, 2nd column) which is described in claim 5 as a cardio-specific promoter. 
Claim 6 has been included because Kupatt used PBS to formulate the AAV particles (pg 416, col. 1, 1st para). 
Claims 7 and 14-16 have been included because Kupatt used PBS which is suitable for treating coronary artery disease or chronic ischemia because Kupatt used the AAV2.9 vector in a pig model of chronic ischemia (p 412, 1st paragraph 1st column), and in no-option patients with chronic peripheral or cardiac ischemia (p 421,2nd column last paragraph). 
Response to arguments
Applicants argue Kupatt does not remedy the teachings of Kuwahara and Forsayeth because Kupatt did not teach using MRTFA for inducing neovascularization. Applicants’ argument is not persuasive for reasons set forth above. 

D)iii) Claims 21-25 remain and claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (Mol. Cell. Biol., 2010, Vol. 30, No. 17,pg 4134-4148) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14, 15, 17, 21, 22, 26, 27 and further in view of Crider (Thesis, 2011, pg 1 -154). 

The combined teachings of Kuwahara and Forsayeth did not teach the AAV further comprised a gene encoding another gene, e.g. MRTFB, as required in claims 23, 24.
However, Crider taught MRTF-A and MRTF-B are key regulators of TGF-beta1 induced fibroblast to myofibroblast differentiation (title). MRTF-B is important in the differentiation of neural crest cells into vascular smooth muscle cells, and their requirement for cardiac outflow tract patterning (p 42 end of first paragraph). MRTF-A and MRTF-B are important in the fibroblast growth factor/heparin mediated dedifferentiation of TGF--induced myofibroblast in a mechanism regulated by actin dynamics (abstract).
Thus it would have been obvious to a person of ordinary skill in the art to make an AAV encoding MRTFA as described by the combined teachings of Kuwahara and Forsayeth and further encoding MRTFB described by Crider because MRTFA and MRTFB well-known as co-regulators of TGF-beta1-induced differentiation of fibroblasts to myofibroblasts (Crider). Those of ordinary skill in the art at the time of filing would have been motivated to co-express MRTFA and MRTFB to receive the expected benefit of TGF--induced differentiation of fibroblasts into myofibroblast. 
Claims 21 and 22 have been included because Crider taught mouse MRTFA and MRTFB (pg 42 and 80). 
Claims 23 and 24 have been included because they encompass expressing MRTFB. 

Claim 28 has been included because it further limits the Tβ4 in claim 24 without excluding MRTFB. 
Response to arguments
Applicants argue Crider does not remedy the teachings of Kuwahara and Forsayeth because Crider did not teach using MRTFA for inducing neovascularization. Applicants’ argument is not persuasive for reasons set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cao (Brain Research, 2011, Vol. 1385, pg 263-274) administered a plasmid encoding MRTFA to primary cortical neurons isolated from a rat model of ischemia which rescued neural apoptosis (pg 265, 2.2). 

No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  


/MICHAEL C WILSON/Primary Examiner, Art Unit 1632